DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Varnhorst (JP2009225657, cited by applicant, and note; translation is included herewith) in view of Chaffee (7025576).

In reference to claim 1, Varnhorst discloses a device capable of blowing (because it has the same structural elements as currently being claimed) comprising: a motor (1) including a rotor (2) rotatable about a central axis extending in an up-down direction (see abstract), an impeller (3) that is fixed to the rotor and that is rotatable together with the rotor; a motor housing (4) disposed on a radial direction outer side with respect to  (Figure 1), wherein the plurality of stator blades include at least a single first stator blade (see figure below) provided with a stator blade recess portion (13) recessed in a surface of a stator blade of the plurality of stator blades; a communication hole (15) that connects an internal portion and an external portion of the motor housing to each other is provided in the motor housing (see translation which discloses that, “In this case, the air guided through the vane channel 13 is passed through the motor from the window-like opening 15 radially inward and through the corresponding motor assembly opening.”), the communication hole is provided between a forward rotation direction end portion (i.e. right side of first stator blade) and a backward rotation direction end portion (i.e. left side of first stator blade) in the first stator blade and is in communication with the stator blade recess portion; the first stator blade includes: a front wall portion (see figure below) disposed in the forward rotation direction end portion; and a rear wall portion (see figure below) disposed in the backward rotation direction end portion; an axial direction of each of the front wall portion and the rear wall portion is a longitudinal direction (Figures 7, 8, and 10), the communication hole is provided in the circumferential direction and between the front wall portion and the rear wall portion (Figures 7, 8, and 10), the first stator blade further includes a connection wall portion that connects a lower end portion of the front wall portion and a lower end portion of the rear wall portion to each other (see figure below) and an upper surface (formed as the top surface of the connection wall) of the connection wall portion extends towards an axial direction lower side as the upper surface extends towards a radial direction inner side (see figure below), but lacks, a blower case disposed on the radial 

[AltContent: arrow][AltContent: textbox (Rear wall portion)][AltContent: arrow][AltContent: textbox (Upper surface extending towards an axial direction lower side as the upper surface extends towards a radial direction inner side)][AltContent: textbox (Connection wall portion)][AltContent: arrow][AltContent: textbox (Front wall portion)][AltContent: arrow][AltContent: textbox (First stator blade)][AltContent: ]
    PNG
    media_image1.png
    305
    317
    media_image1.png
    Greyscale



In reference to claim 3, Varnhorst shows that in an upper portion of the first stator blade, a forward rotation direction lateral surface of the front wall portion is a curved surface that extends towards the axial direction lower side as the forward rotation direction lateral surface extends in the forward rotation direction, and protrudes in the forward rotation direction and towards an axial direction upper side (see left and right curvatures of the first stator blade in the figure above).

In reference to claim 4, Varnhorst shows that in an upper portion of the first stator blade, a backward rotation direction lateral surface of the front wall portion extends in the axial direction (see figure below).
[AltContent: textbox (Rear wall)][AltContent: textbox (Front wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Axial direction)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    403
    324
    media_image2.png
    Greyscale



In reference to claim 6, Varnhorst shows that in an upper portion of the first stator blade, a backward rotation direction lateral surface of the front wall portion is a curved surface that extends towards the axial direction lower side as the backward rotation direction lateral surface extends in the forward rotation direction, and is recessed in the forward rotation direction and towards an axial direction upper side (see curved portions of the stator blade as seen in the figures above). 

In reference to claim 7, Varnhorst shows that the front wall portion is a portion of a member that includes either one of the motor housing (4) and the blower case; and the rear wall portion is a portion of a member that includes the other one of the motor housing (4) and the blower case (as seen in the figures above and/or Figures 1 and 7-10). 

In reference to claim 8, Varnhorst shows that the motor housing includes: an upper motor housing (at 4) and a lower motor housing (at outer surface of 1) attached below the upper motor housing in the axial direction (Figure 1), the front wall portion is a portion of a member (i.e. stator blade) that includes either one of the upper motor housing and the lower motor housing (Figure 1) and the rear wall portion is a portion of 

In reference to claim 9, Varnhorst shows that a circumferential direction width of the first stator blade is larger than a circumferential direction width of a second stator blade, the second stator blade being a stator blade other than the first stator blade among the plurality of stator blades (see figure below). 
[AltContent: textbox (Width of second
stator blade)][AltContent: textbox (Width of first
stator blade)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    300
    308
    media_image3.png
    Greyscale



In reference to claim 10, Varnhorst shows that a circumferential direction lateral surface (formed as the outer surface of the communication hole) of the communication hole extends towards the forward rotation direction as the circumferential direction lateral surface extends towards the radial direction inner side (see inner surface of the communication hole extending radially inward, see Figures 7 and 10). 

“…the radial opening 15 is guided into the motor case through this 20 so as to directly cool the electric motor 1.” and Figures 1, 3, 7 and 10-14). 

In reference to claim 12, Varnhorst shows that the communication hole is provided in a plural number (i.e. four) and at equal distances in the circumferential direction (Figure 7). 

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Varnhorst (JP2009225657, cited by applicant) in view of Chaffee (7025576) and Hayamitsu et al. (2017/0314573). Varnhorst discloses the claimed invention as previously mentioned above, but lacks, a vacuum cleaner. However, Hayamitsu et al. teach that it is old and well known in the art at the time the invention was made to provide a blowing/vacuuming device (similar to the device of Varnhorst) used with a vacuum cleaner (see title and paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Varnhorst, with the known technique of providing the blower with a vacuum cleaner, as taught by Hayamitsu et al., and the results would have been predictable. In . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jyoraku et al. (4767285) discloses that a motor may be used as a blower having stator blades (43 and/or 48) formed with an opening (at 49) that communicates with a motor housing opening (6a, Figures 1-5). Numata et al. (4057370) also discloses that a motor may be used as a blower having stator blades (11) formed with an opening (at 11a) that communicates with a motor housing opening (2 or 202 Figures 1-21). And, Plato (2015/0074936) teaches that it is old and well known in the art to provide a motor (1107) for use in a vacuum cleaner apparatus (10) and which may be rotated clockwise or counterclockwise for driving a fan as needed by the user (Paragraph 70). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723